— In an action for a judgment declaring that the defendants are obligated to defend and indemnify the plaintiffs in any and all actions that may be brought against them arising out of an automobile accident which occurred on or about November 22, 2000, and which involved Sana Kandeel, the defendants appeal from an order of the Supreme Court, Kings County (Hutcherson, J.), dated July 20, 2001, which granted the plaintiffs’ motion for summary judgment.
Ordered that the order is affirmed, with costs, and the matter is remitted to the Supreme Court, Kings County, for the *529entry of a judgment declaring that the defendants are obligated to defend and indemnify the plaintiffs in any and all actions that may be brought against them arising out of the automobile accident which occurred on or about November 22, 2000, and which involved Sana Kandeel.
Contrary to the contention of the defendants, the decision of the Court of Appeals in ELRAC, Inc. v Ward (96 NY2d 58) does not require the conclusion that the indemnification agreement entered into between the defendants, long-term lessees, and the plaintiffs, lessors, is unenforceable. As lessees under a lease for a period greater than 30 days, the defendants were required to provide their own liability and no-fault insurance for the vehicle (see Vehicle and Traffic Law § 128; GE Capital Auto Lease v Allstate Ins. Co., 281 AD2d 456). Accordingly, the “Hold Harmless and Indemnification Agreement” entered into between the parties and prepared by the defendants, which provided that the defendants would indemnify the plaintiffs for all claims arising from the use of the leased vehicle, is valid and enforceable.
The defendants’ remaining contention is unpreserved for appellate review and, in any event, is without merit.
We note that since this is a declaratory judgment action, the matter must be remitted for the entry of a judgment declaring that the defendants are required to defend and indemnify the plaintiffs in any and all actions that may be brought against them arising out of the subject automobile accident (see Lanza v Wagner, 11 NY2d 317, 334, appeal dismissed 371 US 74, cert denied 371 US 901). Santucci, J.P., S. Miller, Krausman and Goldstein, JJ., concur.